[Cite as Schell v. Rodriguez, 2021-Ohio-2141.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     HURON COUNTY


Logan Schell                                         Court of Appeals No. H-20-022

        Appellee                                     Trial Court No. CVI 2019 00037

v.

Melanie Rodriguez                                    DECISION AND JUDGMENT

        Appellant                                    Decided: June 25, 2021

                                                 *****

        Michael B. Jackson, for appellee

        Kenneth A. Nelson, for appellant.

                                                 *****

        MAYLE, J.

        {¶ 1} Appellant, Melanie Rodriguez, appeals the October 3, 2019 judgment of the

Huron County Court of Common Pleas Court, Juvenile Division, denying transfer of

venue from Huron County to Lorain County, Ohio. For the following reasons, we affirm

the judgment of the trial court.
                           Factual & Procedural Background

       {¶ 2} Rodriguez and Logan Schell are unmarried and have one child together,

A.S., born on October, 5, 2014. Schell is a resident of Huron County, Ohio. Rodriguez is

a resident of Lorain County, Ohio. On March 15, 2019, Schell filed a Complaint for

Custody in the Huron County Common Pleas Court, Juvenile Division. Schell attached a

certified copy of A.S.’s birth certificate to his complaint, which lists Schell as the father

of A.S. Rodriguez has not contested Schell’s paternity. On April 23, 2019, Rodriguez

filed a motion to transfer venue from Huron County to Lorain County.

       {¶ 3} On May 29, 2019, the magistrate held an evidentiary hearing on the issue of

venue, and ordered both parties to submit a memorandum of law. During this hearing,

Rodriguez and Schell both testified about the circumstances relating to their initial

shared-parenting agreement. Although the parties had executed a shared-parenting

agreement, they never filed it with the court.

       {¶ 4} Schell testified that the agreement was made in anticipation of Rodriguez

moving out. That is, he drafted the shared-parenting agreement after the couple separated,

but while they were still living together. He said that the sole purpose of the agreement

was to establish Schell as the residential parent so that A.S. could attend school and

receive medical care in Huron County. Schell believed that the parties could “handle it

without getting courts involved,” but he decided to pursue judicial action when he learned

that Rodriguez was going to withhold A.S.’s start date for pre-school. The parties




2.
privately finalized the agreement on April 6, 2019. In May of 2019, Rodriguez and A.S.

relocated to Lorain County.

         {¶ 5} A.S. is not the subject of any pending custody related disputes or

proceeding in another county. Schell concurred that A.S. spent equal time with both

parents, but stated “circumstances led her to live with me more than with her

[Rodriguez].”

         {¶ 6} On June 25, 2019, the magistrate found that either Huron or Lorain

County’s Juvenile Court would be an appropriate venue, and denied Rodriguez’s motion

to transfer venue to Lorain County. Rodriguez filed objections to the magistrate’s

decision. On October 3, 2019, the trial court overruled Rodriguez’s objections and

adopted the magistrate’s decision. Rodriguez then appealed to this court. We dismissed

Rodriguez’s appeal of the October 3 judgment because it was not a final, appealable

order.

         {¶ 7} The parties then entered into a co-parenting agreement pursuant to the local

rules of the Huron County Juvenile Court. This agreement was signed by the parties and

accepted by the magistrate and the GAL as being in the best interests of A.S. On October

15, 2020, the trial court adopted the magistrate’s decision, which adopted the parties’

agreed upon parenting agreement. Rodriguez timely filed a notice of appeal on

November 12, 2020.




3.
                                         Analysis

       {¶ 8} Rodriguez asserts the following Assignment of Error on appeal:

              The trial court abused its discretion by not transferring the venue

       from Huron to Lorain County as that is the county in which the minor child,

       A.S., resides with her mother, Rodriguez.

         1. By voluntarily entering into the co-parenting agreement,
                Rodriguez has waived her challenge to venue.

       {¶ 9} Rodriguez is attempting to challenge the trial court’s June 25, 2019

decision that overruled her motion to transfer venue from Huron County to Lorain

County—even though she voluntarily signed a co-parenting agreement in Huron County

after the court’s June 25 ruling regarding venue. Schell argues that Rodriguez waived the

ability to challenge venue when she entered that co-parenting agreement. We agree.

       {¶ 10} Once a party enters into a settlement or consent agreement, the party waives

its right to seek judicial resolution of that controversy. See Murray v. Murray, 6th Dist.

Lucas No. L-09-1305, 2011-Ohio-1546, ¶ 21, citing Green v. Clair, 9th Dist. Summit No.

20271 (Feb. 14, 2001) (A settlement agreement eliminates the necessity of judicial

resolution of a controversy as the parties reached a compromise regarding their respective

rights and obligations.) Liebold v. Hiddens, 2d Dist. Montgomery No. 21487, 2007-

Ohio-2972, ¶ 30 (any arguments advanced by appellant were waived by entering into the

consent agreement). See also Stephanie K. v. Matthew W., 133 N.E.3d 1025, 2019-Ohio-

1101 (5th Dist.) (Mother was judicially estopped from arguing the county in which the




4.
father filed a second proceeding was an improper venue, where mother submitted to an

agreed temporary order for child support and father’s parenting time in the first

proceeding).

       {¶ 11} Here, Rodriguez voluntarily entered into a co-parenting agreement pursuant

to the local rules of the Huron County Juvenile Court. Now, she is essentially trying to

undo and vacate that parenting agreement by arguing that the Huron County Juvenile

Court was an improper venue for this dispute. Under the authority of the above-

referenced cases, we conclude that Rodriguez waived her ability to challenge venue when

she voluntarily entered into the co-parenting agreement in Huron County. We therefore

find her sole assignment of error not well-taken.

                                       Conclusion

       {¶ 12} Rodriguez waived her ability to challenge venue when she voluntarily

entered into a co-parenting agreement in the Huron County Court of Common Pleas,

Juvenile Division. Thus, her assignment of error is not well-taken. The trial court

judgment is affirmed. The costs of this appeal are assessed to appellant pursuant to

App.R. 24.

                                                                      Judgment affirmed.




5.
                                                                      H-20-022
                                                                      Schell v. Rodriguez




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Thomas J. Osowik, J.                           _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Myron C. Duhart, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




6.